UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6693



ARCHIE W. COOPER,

                                            Petitioner - Appellant,

          versus


JAMES PEGUES, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
02-2855)


Submitted:   July 24, 2003                  Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Archie W. Cooper, Appellant Pro Se. Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Archie W. Cooper seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find     that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Cooper has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     DISMISSED




                                     2